EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010624083.7, filed on 6/30/2020.
Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on the following dates 4/14/2020, 10/1/2020, 10/26/2020, 7/14/2021, 8/10/2021, and 2/25/2022 have been considered by the examiner.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The Examiner’s amendments were proposed on June 19, 2022 in a telephone interview. Authorization for this Examiner' s Amendment was confirmed via an email from Attorney Jianping Zhang, Reg. No. 68796 on June 22, 2022.
Only the claims presented below are being amended in this Examiner's Amendment, with all other claims being in final form as presented in the original application filed Oct 01, 2020 (herein “Original Claims”). Where an ellipsis “... “appears in the amendments below, this indicates the remainder of the claim being as it was presented in the Original Claims, with no further Examiner’s amendments made thereafter.
Claim 1:
A method, comprising:
acquiring a text conference record through speech recognition on audio data;
dividing the text conference record into a plurality of conference paragraphs, generating a conference paragraph summary for each conference paragraph of the plurality of conference paragraphs, and generating, by using a neural network, a conference record summary based on the conference paragraph summary of each conference paragraph;
extracting conference instructions based on the text conference record; and
generating conference minutes based on the conference record summary and the conference instructions, wherein
the conference instructions comprise an entity instruction, an opinion instruction, and an attitude instruction, and
the extracting the conference instructions based on the text conference record comprises extracting the entity instruction, the opinion instruction, and the attitude instruction from the text conference record, wherein the extracting the entity instruction, the opinion instruction, and the attitude instruction from the text conference record comprises:
		performing lexical analysis on each sentence in the text conference record to identify participant entities and topic entities of the conference;
		extracting opinion features from the text conference record to identify a plurality of sentences that represent opinions, and extracting opinion instructions corresponding to the participant entities by reorganizing the plurality of sentences; and
		extracting attitude features from the text conference record to identify a plurality of sentences that represent attitudes, and extracting attitude instructions corresponding to the participant entities by reorganizing the plurality of sentences,
wherein the method further comprising a statistics collection act,
wherein the statistics collection act includes: 
collecting statistics about one or more of a number of utterances of each participant entity or a proportion of utterances of each participant entity in total utterances; and 
determining utterance enthusiasm of each participant entity based on the one or more of the number of utterances or the proportion of utterances of the participant entity,
or, wherein the statistics collection act includes: 
collecting statistics about one or more of a number of utterances on each topic entity or a proportion of utterances on each topic entity in the total utterances; and 
		determining utterance enthusiasm on each topic entity based on the one or more of the number of utterances on the topic entity or the proportion of utterances on the topic entity in the total utterances.

Claim 9 – 10 Cancelled
Claim 11:
The method of claim 1, comprising one or more…
Claim 12:
The method of claim 1, comprising: …
Claim 13:
The method of claim 1, wherein …
Claim 17 – 18 Cancelled
Claim 19:
An electronic device, comprising:
a processor; and
a memory that stores a program, the program comprising instructions that, when executed by the processor, cause the processor to perform acts including:
acquiring a text conference record through speech recognition on audio data;
dividing the text conference record into a plurality of conference paragraphs, generating a conference paragraph summary for each conference paragraph of the plurality of conference paragraphs, and generating, by using a neural network, a conference record summary based on the conference paragraph summary of each conference paragraph;
extracting conference instructions based on the text conference record; and
		generating conference minutes based on the conference record summary and the conference instructions, wherein
		the conference instructions comprise an entity instruction, an opinion instruction, and an attitude instruction, and
 		the extracting the conference instructions based on the text conference record comprises extracting the entity instruction, the opinion instruction, and the attitude instruction from the text conference record, wherein the extracting the entity instruction, the opinion instruction, and the attitude instruction from the text conference record comprises:
				performing lexical analysis on each sentence in the text conference record to identify participant entities and topic entities of the conference;
				extracting opinion features from the text conference record to identify a plurality of sentences that represent opinions, and extracting opinion instructions corresponding to the participant entities by reorganizing the plurality of sentences; and
				extracting attitude features from the text conference record to identify a plurality of sentences that represent attitudes, and extracting attitude instructions corresponding to the participant entities by reorganizing the plurality of sentences,
wherein the processor is further caused to perform a statistics collection act,
wherein the statistics collection act includes: 
collecting statistics about one or more of a number of utterances of each participant entity or a proportion of utterances of each participant entity in total utterances; and 
determining utterance enthusiasm of each participant entity based on the one or more of the number of utterances or the proportion of utterances of the participant entity,
or, wherein the statistics collection act includes: 
collecting statistics about one or more of a number of utterances on each topic entity or a proportion of utterances on each topic entity in the total utterances; and 
determining utterance enthusiasm on each topic entity based on the one or more of the number of utterances on the topic entity or the proportion of utterances on the topic entity in the total utterances.

Claim 20:
A non-transitory computer-readable storage medium that stores a program, the program comprising instructions that, when executed by a processor of an electronic device, cause the electronic device to perform acts including:
acquiring a text conference record through speech recognition on audio data;
dividing the text conference record into a plurality of conference paragraphs, generating a conference paragraph summary for each conference paragraph of the plurality of conference paragraphs, and generating, by using a neural network, a conference record summary based on the conference paragraph summary of each conference paragraph;
extracting conference instructions based on the text conference record; and
		generating conference minutes based on the conference record summary and the conference instructions, wherein
		the conference instructions comprise an entity instruction, an opinion instruction, and an attitude instruction, and
 		the extracting the conference instructions based on the text conference record comprises extracting the entity instruction, the opinion instruction, and the attitude instruction from the text conference record, wherein the extracting the entity instruction, the opinion instruction, and the attitude instruction from the text conference record comprises:
				performing lexical analysis on each sentence in the text conference record to identify participant entities and topic entities of the conference;
				extracting opinion features from the text conference record to identify a plurality of sentences that represent opinions, and extracting opinion instructions corresponding to the participant entities by reorganizing the plurality of sentences; and
				extracting attitude features from the text conference record to identify a plurality of sentences that represent attitudes, and extracting attitude instructions corresponding to the participant entities by reorganizing the plurality of sentences,
wherein the electronic device is further caused to perform a statistics collection act,
wherein the statistics collection act includes: 
collecting statistics about one or more of a number of utterances of each participant entity or a proportion of utterances of each participant entity in total utterances; and 
determining utterance enthusiasm of each participant entity based on the one or more of the number of utterances or the proportion of utterances of the participant entity,
or, wherein the statistics collection act includes: 
collecting statistics about one or more of a number of utterances on each topic entity or a proportion of utterances on each topic entity in the total utterances; and 
		determining utterance enthusiasm on each topic entity based on the one or more of the number of utterances on the topic entity or the proportion of utterances on the topic entity in the total utterances.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The claims of 1, 19 and, 20 recite: “wherein the method further comprising a statistics collection act,
wherein the statistics collection act includes: 
collecting statistics about one or more of a number of utterances of each participant entity or a proportion of utterances of each participant entity in total utterances; and 
determining utterance enthusiasm of each participant entity based on the one or more of the number of utterances or the proportion of utterances of the participant entity,
or, wherein the statistics collection act includes: 
collecting statistics about one or more of a number of utterances on each topic entity or a proportion of utterances on each topic entity in the total utterances; and 
		determining utterance enthusiasm on each topic entity based on the one or more of the number of utterances on the topic entity or the proportion of utterances on the topic entity in the total utterances.
The last 4 limitations are having similar claim language whereas in the first two limitation of the last 4 limitations focusses on participant entity while the last two limitations directed toward topic entity. The first two limitations recites: “collecting statistics about one or more of a number of utterances of each participant entity or a proportion of utterances of each participant entity in total utterances; and determining utterance enthusiasm of each participant entity based on the one or more of the number of utterances or the proportion of utterances of the participant entity.”, which is allowable over the prior art. The closest teachings to the indicated allowable subject matter is Gemmeke et al. (US 20180151177 A1) teaches Par. 0090:” Hyperparameters ξ.sub.ij, L.sub.fj, λ.sub.k, v.sub.k and α.sub.k are set to 1, 5, 1, 43 and 30000, respectively. Informative priors L.sub.fj=5 are for example chosen in order to avoid that columns of less frequent semantic entities are cultivated by more frequent ones after a few epochs, whereas the informative priors α.sub.k are chosen to prevent that mixture proportions adapt to utterance-based statistics instead of data-based statistics. GMM parameters are initialized as follows: ω.sub.k=1/50, Σ.sub.k=I and all μ.sub.k are randomly selected points on the unit hypersphere surface or adopted from CGN clusters, depending on the initialization procedure at hand.”. However, none of the prior art of record including Gemmeke teach the limitation as stated in the applicant’s claim specifically “determining utterance enthusiasm of each participant entity based on the one or more of the number of utterances or the proportion of utterances of the participant entity”, or in case of last two limitations of the last four :” determining utterance enthusiasm on each topic entity based on the one or more of the number of utterances on the topic entity or the proportion of utterances on the topic entity in the total utterances.”
Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-8, 11-16, 19 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656  

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656